CERTIFICATION Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, Neuberger Berman Income Funds (1933 Act File No. 002-85229; 1940 Act File No. 811-03802) (“Registrant”) hereby certifies (a)that the form of the prospectus used with respect to Neuberger Berman Municipal Intermediate Bond Fund and Neuberger Berman Short Duration Bond Fund, each a series of the Registrant, does not differ from that contained in Post-Effective Amendment No.81 (“Amendment No.81”) to the Registrant’s Registration Statement and (b) that Amendment No.81 was filed electronically. Dated: June 10, 2010 By: /s/ Claudia A. Brandon Claudia A. Brandon Executive Vice President and Secretary
